NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL

                                              OF FLORIDA

                                              SECOND DISTRICT

ANDREW BELTRAN, DOC #T18583,              )
                                          )
             Appellant,                   )
                                          )
v.                                        )          Case No. 2D17-4879
                                          )
STATE OF FLORIDA,                         )
                                          )
             Appellee.                    )
                                          )

Opinion filed August 16, 2019.

Appeal from the Circuit Court for
Hillsborough County; Michelle D. Sisco,
Judge.

Andrew Beltran, pro se.

Ashley Moody, Attorney General,
Tallahassee, and Blain Goff,
Assistant Attorney General, Tampa, for
Appellee.


PER CURIAM.


             Affirmed.



CASANUEVA, LUCAS, and BADALAMENTI, JJ., Concur.